DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Appeal
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record fails to teach or suggest a method of forming a double anodic bond, comprising the steps of: (a) stacking a glass plate together with one of: a silicon-based plate or a metal plate, so that planar surfaces of each plate contact each other at an interface; (b) forming an anodic bond at the interface by applying a voltage across the stacked plates to form bonded plates; (c) stacking the other one of the silicon-based plate or the metal plate together with the bonded plates so that the glass plate is interposed between the silicon-based plate and the metal plate; and (d) applying a voltage across the stacked metal, glass, and silicon-based plates to form the double anodic bond, wherein the polarity of the voltage is reversed from the voltage applied in step (b) with respect to the plates bonded in step (b).

Claims 6-15 depend from claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT J EOM/Primary Examiner, Art Unit 1797